PD-0645-16

                                 No.


      Shamica Roberson                             §    In the Texas Court of

      vs.                                          §    Criminal Appeals

      The State of Texas                           §    at Austin, Texas


                                                                            RECBVQ)kN
       rlLbU IN         On Appeal from the Second Court ofAppeals
COURT OF CRIMINAL APPEALS     in Cause No. 02-15-00181-CR                   JUN 09 2018
      Jl!N 1C ZGi3

    Abel Acosta, CierK
                             Appellant's Motion to Extend the
                     Time for Filing a Petition for Discretionary Review



      To the Honorable Judges of said Court:

            Comes now Appellant, and respectfully requests that the time for filing a

      Petition for Discretionary Review in the above-styled and numbered cause be

      extended. In support of this motion Appellant would show:

            1. On April 28, 2016, Appellant's conviction was affirmed by the Second

      Court of Appeals in Cause No. 02-15-00181-CR styled Shamica Roberson v. The

      State of Texas.


            2. The present deadline for filing a Petition for Discretionary Review is June

      11,2016. Appellant respectfully requests an extension oftime until August 12,2016.
       3. No previous extension of time has been granted.

       4. Appellant would show the Court that a reasonable explanation exists for the

requested extension. Appellant is currently without funds to hire counsel, is without

legal representation and is preparing the Petition for Discretionary Review pro se.

Appellant has limited legal knowledge. Appellant must research and draft the issues

herself.


      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to August 12, 2016.


                                               Respectfully submitted,




                                               Shamica Roberson, Appellant

                                               T)3> ArtftO Af\\Jt
                                                rtrillns n     QS341
                         CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing motion has been served on the
Denton County District Attorney's Office, Appellate Division, 1450 E. McKinney
Street, Denton, TX 76209-4524, by depositing same in the United States Mail,
.Postage Prepaid onJU0£ 3              2016.


                                       Shamica Roberson, Appellant